Case 1:20-mj-00807-KJM Document 1 Filed 07/14/20 Page 1 of 12                      PageID #: 1




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

MORGAN EARLY #10104                                              FILED IN THE
                                                        UNITED STATES DISTRICT COURT
Assistant U.S. Attorney                                      DISTRICT OF HAWAII
                                                          Jul 14, 2020, 11:26 am
Room 6100, PJKK Federal Building                        Michelle Rynne, Clerk of Court
300 Ala Moana Blvd., Box 50183
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: ( 808) 541-2958
E-mail: morgan.early@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAU

UNITED STATES OF AMERICA,               ) MAG. NO. 20-00807 KJM
                                        )
            Plaintiff,                  ) CRIMINAL COMPLAINT; AGENT
                                        ) AFFIDAVIT
      V.                                )
                                        )
JOSEPH PAUL BRANCO,                     )
                                        )
            Defendant.                  )
~~~~~~~~~)

                           CRIMINAL COMPLAINT

      I, the undersigned complainant, being duly sworn, state the following is true

and correct to the best of my knowledge and belief:
Case 1:20-mj-00807-KJM Document 1 Filed 07/14/20 Page 2 of 12            PageID #: 2




       Unlawful User of a Controlled Substance in Possession of a Firearm
                    (18 U.S.C. §§ 922(g)(3) and 924(a)(2))

      On or about May 20, '.Wl8, within the District of Hawaii, JOSEPH PAUL

BRANCO.. the defendant,. was an unlawful user of a controlled substance as

defined in 21 U.S.C. § 802, specifically, methamphetamine, and knowing that he

was an unlawful user of methamphetamine, did knowingly possess a firearm, that

is, a Ruger, Model P90 . .45 ACP caliber pistol, said firearm having been shipped

and transported in interstate and foreign commerce to Hawaii.

      All in violation of Title 18, United States Code, Sections 922(g)(3) and

924(a)(2).

II

II

II

II

II

 I/
//


II

II

II

                                         2
Case 1:20-mj-00807-KJM Document 1 Filed 07/14/20 Page 3 of 12     PageID #: 3




                                                           14th
Case 1:20-mj-00807-KJM Document 1 Filed 07/14/20 Page 4 of 12            PageID #: 4




                   THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAU

                    ) MAG. NO. 20-00807 KJl\1
UNITED STATES OF AMERICA,
                    )
         Plaintiff, ) AGENT AFFIDAVIT
                    )
    v.              )
                    )
JOSEPH PAUL BRANCO, )
                    )
         Defendant. )
~~~~~~~~~)

       AGENT AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      I, the undersigned complainant, being duly sw,0rn, state the following is true

and correct to the best of my knowledge and belief.

                                BACKGROUND

      1.     I am currently employed as a Special Ajgent of U.S. Immigration and

Customs Enforcement, Homeland Security Investigations ("'HSI"). I was formerly

employed as a Police Officer with the Honolulu Police Department (""HPD''). The

duration of my employment with HPD lasted from October 1997 through February

2007. As part of my employment with HPD, I have received approximately six
                                                      I


months of comprehensive training in general matteus pe11aining to law enforcement

in the State of Hawaii.
Case 1:20-mj-00807-KJM Document 1 Filed 07/14/20 Page 5 of 12                 PageID #: 5




      ....I     As a part of my employment with HPD, I held various investigative

assignments with the NarcoticsiVice Division, Crime Reduction Unit, Criminal

Investigations Division, and Criminal Intelligence Uqit. As part of these

assignments, I obtained specific training in the recog~1ition of various types of

narcotics, and the various methods of narcotics distribution as well as different

methods used to smuggle narcotics and related proce~ds of narcotics trafficking

without detection.

      3.        I have been employed as a Special Agent with HSI for approximately

thirteen (13) years. As patt of my employment with HSI, I attended approximately

five and a half months of comprehensive law enforctment and investigative

training at the Federal Law Enforcement Training Center ("FLETC''). The training

successfully completed at the FLETC included, but was not limited to, general

investigative techniques, criminal law, immigration law, handling of evidence,

narcotics detection and identification, trends in smuggling of contraband, among

other topics.

      4.        As a HSI Special Agent, my duties and responsibilities include

investigation of possible criminal violations of narc.otics trafficking (Title 21,

United States Code, Section 841 et. seq.), the Mont1y Laundering Control Act

(Title 18, United States Code, Section 1956 et.   seq.~,   firearms offenses (Title 18,
                                                      I




                                            2
Case 1:20-mj-00807-KJM Document 1 Filed 07/14/20 Page 6 of 12            PageID #: 6




United States Code Section 922 et. seq.). As a former Officer with HPD and

current Special Agent, I have conducted and assisted in more than three hundred

(300) investigations involving narcotics trafficking and firearms crimes specified

above.

         5.   l submit this affidavit in support of a Criminal Complaint for JOSEPH

PAUL BRANCO, for violation 18 U.S.C. §§ 922(g)(3) and 924(a)(2). The

information contained herein is based on my personal knowledge and my training

and experience, information obtained from other law enforcement personnel, and

witnesses. This affidavit is intended merely to show that there is probable cause

for the requested arrest warrant and does not set forth all of my knowledge about

this matter. Statements from persons or witnesses herein are not set fo1ih verbatim

but are reported here in part.

                                 PROBABLE CAUSE

         6.   On or about May 20, 2018, an officer with the Hawaii County Police

Depaiiment ("HCPD") (referred to herein as "Officer-I"), was conducting checks

in the Puna District of the Island of Hawaii in the neighborhoods of Mountain

View and Volcano, due to recent burglaries in the area. One of the vehicles

suspected in the burglaries was described as a silver Toyota truck. While driving

that day, Officer-1 observed a silver Toyota truck C'the Vehicle") moving at a high

                                          3
Case 1:20-mj-00807-KJM Document 1 Filed 07/14/20 Page 7 of 12                PageID #: 7




rate of speed in the general direction of Hilo. Officeri.1 proceeded to follow the
                                                            '



Vehicle, but was unable to follow it fast enough to catch up to it. While trying to

locate the Vehicle, Officer- I was flagged down by bystanders who seemed to

indicate that the speeding truck had driven down a nearby trail. The bystanders

motioned to the direction of that trail. Officer-1 requested the assistance of fellow
                                                        I
                                                        I




officers, then proceeded to the start of the trail, which led to a property off Pikake

Street ("the Property"). Officer- I observed fresh tire, tracks along the trail and

waited before proceeding further. When other HCPID officers arrived to assist at

the scene, two of those officers walked up the trail to try and make contact with the

residents on the Property. One of these assisting officers was Officer-2.

      7.     Officer-2 proceeded down the trail towards the Property on foot with

another officer to make contact with the residents. Officer-2 reported that while

approaching the Property, he observed a silver-colored Toyota Tacoma (the

Vehicle) with no front license plate, with its front bumper facing the officers.

Officer-2 observed a sole male occupant, later determined to be Joseph Paul

BRANCO sitting in the driver's seat, and having a conversation with another adult

male who is standing nearby. Officer-2 instructed tbe man seated in the Vehicle,

"Stop! Police!'' BRANCO disregarded this instruction, operated the Vehicle away



                                           4
Case 1:20-mj-00807-KJM Document 1 Filed 07/14/20 Page 8 of 12                PageID #: 8




from the Property, and accelerated it towards the start of the trail where Officer I

was standing.

      8.     Meanwhile, Officer-I heard someone shout ''Stop! Police!" He then

heard an engine start. Officer- I started walking along the trail, towards where he

heard the shouting. Officer- I observed the Vehicle t~aveling toward him at a high

rate of speed, with no sign of stopping. To defend hip1self, Officer- I drew his

firearm and fired it at the Vehicle, hitting the windshield but not the driver. When

the Vehicle came to a stop, BRANCO exited the driver's side and surrendered to

police. Officer-I observed BRANCO to be the sole occupant of the Vehicle.

      9.     The Vehicle was later determined to have been stolen. In addition, the

officers confirmed there were outstanding bench warrants for BRANCO.

BRANCO was arrested at the scene.

      10.    Immediately following BRANCO's arrest, officers standing outside

the Vehicle were able to observe the interior of the Vehicle through the open front

driver's side window, and observed two firearms inside, described as one handgun

and one rifle. The handgun was upside down in the middle of the center console,

and the rifle was next to the center console near the front passenger compartment.

Officers obtained a search warrant to enter the   Vehi~le   and take possession of the



                                          5
Case 1:20-mj-00807-KJM Document 1 Filed 07/14/20 Page 9 of 12          PageID #: 9




firearms. During the search of the Vehicle on May 21, 2018, the following items

were recovered:

            a.    One silver colored Ruger Pistol, N,Todel P90, .45 ACP caliber
                  (with obliterated serial number)

            b.    One Winchester Model 94 30-30 caliber. lever action rifle with
                  wooden stock, serial #50764 73

            c.    Multiple rounds of various calibe~ ammunition discovered
                  within various locations of the Vehicle's interior;

            d.    A blue colored Quiksilver backpack that was situated near the
                  center console of the Vehicle which contained, in part, multiple
                  ziplock type baggies containing various quantities of a white
                  crystalline substance weighing a total of 48 grams, which field
                  tested positive for the presence of methamphetamine. Based on
                  my training and experience, I know drugs packaged in this
                  quantity and manner are consistent with drug distribution;

            e.    A glass smoking pipe with bulbous end containing burnt white
                  frost-like residue, within the Quiksilver backpack. Based on
                  my training and experience, I know that this type of glass
                  smoking pipe is commonly used to smoke methamphetamine in
                  its vapor form.

     l l.   On May 21, 2018, two HCPD detectives conducted a recorded

interview of BRANCO at the Hilo Police Station. I have reviewed this interview,

which included a discussion about BRANCO's regular use of methamphetamine.

The detective asks a question about the day BRANCO was arrested:

     Detective:   '"Maybe you was high that day"

     BRANCO:      ''Eh I high every day"

                                           6
Case 1:20-mj-00807-KJM Document 1 Filed 07/14/20 Page 10 of 12                        PageID #: 10




      Detective:    '"So you smoke meth"

      BRANCO:       "'I smoke meth''

      Detective:    "Everyday?"

      BRANCO:       ''Everyday. Everyday. I try to at        ~east ...   I try to. It's kind of
                    expensive.''

       12.   During the same interview, when BRANCO was asked about the

 firearms that were recovered from within the Vehicle, BRANCO stated that

 nothing in the Vehicle belonged to him. When specifically asked about the pistol

 found in the center console of the Vehicle, BRANCO responded, ''I just went

 jumped in the car to run away from you guys."

       13.   On or about May 21, 2018, the methamphetamine seized from within

 the Quiksilver backpack (found in the passenger compartment of the Vehicle) was

 weighed and determined to be approximately 48 grams. The substance was field

 tested, which resulted in a presumptive positive result for methamphetamine.

       14.   On or about May 5, 2020, Alcohol, Tobacco, and Firearms (''ATP')
                                                         I




 SA Christopher Tuite le examined the photographs of the Ruger Model P90, .45

 ACP caliber pistol seized from the center console of the Vehicle. Based on his

 specialized interstate nexus training and experience, SA Tuitele determined that the

 firearm was manufactured outside the State of Hawaii. Because the firearm was
                                                     '




                                           7
Case 1:20-mj-00807-KJM Document 1 Filed 07/14/20 Page 11 of 12           PageID #: 11




 manufactured outside the State of Hawaii, it was nece sarily shipped or transported

 in interstate or foreign commerce.

 II

 II

 II

 II

 II

 II




                                          8
Case 1:20-mj-00807-KJM Document 1 Filed 07/14/20 Page 12 of 12    PageID #: 12




  11:25 a.m.      14


                                                           14th
